UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of The Securities Exchange Act of 1934 June 25 , 2010 Crucell NV (Exact name of registrant as specified in its charter) P.O. Box 2048 Archimedesweg 4 2eiden The Netherlands (Address of principal executive offices) 000-30962 (Commission File Number) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F[ x ] Form 40-F[ ] Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No[ x ] PRESS RELEASE Crucell Announces Start of Universal RSV Vaccine Program Leiden, the Netherlands (June 24, 2010) – Dutch biopharmaceutical company Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) today announced the start of a discovery program leading to the development and commercialization of a universal respiratory syncytial virus (RSV) vaccine. The RSV vaccine will be designed to prevent severe infections with the most common RSV strains in infants and the elderly. This discovery program is part of the existing strategic collaboration with Johnson & Johnson, through its subsidiary Ortho-McNeil-Janssen Pharmaceuticals, Inc., signed in September 2009, to develop innovative products, including antibodies for influenza prevention and treatment. RSV is the most important cause of viral lower respiratory illness in infants and children. RSV-induced disease is the last of the major paediatric diseases for which no preventive vaccine is available. Current prevention in developed countries is based on the administration of an RSV-neutralizing antibody, which is given to high-risk infants, in particular premature newborns. RSV also induces severe disease in immunocompromized adults and elderly with weak immune systems, for whom the costly antibody is not available. “Crucell is delighted to work on developing a vaccine against RSV”, said Ronald Brus, Crucell Chief Executive Officer. “A vaccine that prevents severe RSV infections and death in infants will be a tremendous advance for the paediatric vaccine field. We expect that an RSV vaccine will be the next frontier in children’s vaccines for inclusion in the routine immunization of newborns. Based on our continuously growing experience in the respiratory field, as well as our in-house expertise, we are confident that we can make great strides towards our goal of a best-in-class RSV vaccine.” Collaboration Agreement with Johnson &
